Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Thomas J. Carroll, a Justice of the Supreme Court, Kangs County, to determine a motion made by the petitioner pursuant to CPL 440.10 in an underlying criminal action entitled People v Munford, commenced in that court under indictment No. 1958/03, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied as academic, and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic in light of the order of Justice Carroll, dated March 31, 2011. Skelos, J.E, Leventhal, Sgroi and Miller, JJ., concur.